Citation Nr: 0841061	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from May 1962 
to April 1965, and in the U.S. Navy Reserve from May 1970 to 
July 1977.  The veteran died in March 2005.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2008, the appellant and M.H., the veteran's daughter, 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing.  A transcript is associated with the 
claims file.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in March 2005 was caused by respiratory 
failure, with aspiration pneumonia and atrial fibrillation 
listed as underlying causes leading to the immediate cause of 
death.  

2.  At the time of the veteran's death, service connection 
was established for diabetes mellitus, rated as 40 percent 
disabling, and diabetic peripheral neuropathy of the feet and 
hypertension, each established as secondary to service-
connected diabetes mellitus and rated 10 percent disabling.  
He also had a total disability rating based on individual 
unemployability due to service-connected disabilities.

3.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the veteran's service-
connected diabetes mellitus aided or lent assistance to the 
cause of his death.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the Board 
concludes that service-connected diabetes mellitus aided or 
lent assistance to cause the veteran's death.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also finds that VA has satisfied its duty to assist 
the appellant in the development of the claim.  The RO has 
obtained the veteran's VA outpatient treatment records, as 
well as records from University Medical Center of Southern 
Nevada and Horizon Specialty Hospital.  The Board notes the 
RO was unable to obtain records from Valley Hospital Medical 
Center, where the veteran was admitted immediately prior to 
his death, and eventually died.  However, the Board finds no 
prejudice to the appellant in this regard given the other 
medical evidence of record.  In addition, the Board notes the 
appellant did not provide adequate documentation in order for 
the hospital to release the records to VA.  

Nevertheless, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  In addition, any error in notice or 
assistance provided in not prejudicial to the appellant given 
the favorable decision herein.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995); see also 38 C.F.R. § 3.312(c)(4).  

The veteran died in March 2005.  The official certificate of 
death lists respiratory failure as the immediate cause of 
death, with aspiration pneumonia and atrial fibrillation as 
underlying causes leading to the immediate cause of death.  

At the time of the veteran's death, service connection had 
been established for diabetes mellitus, rated as 40 percent 
disabling, and diabetic peripheral neuropathy of the left and 
right foot and hypertension, established as secondary to 
service-connected diabetes mellitus and each rated as 10 
percent disabling.  The appellant has asserted that the 
veteran's service-connected diabetes mellitus and 
hypertension contributed to the cause of his death.  

In support of her claim, the appellant points to the April 
2006 addendum/statement submitted by Dr. F.H., the physician 
from Valley Hospital Medical Center who certified the 
veteran's death certificate.  Dr. F.H. stated the veteran was 
initially admitted to the hospital for placement of a "J 
tube" but suffered a change in his mental status and 
developed signs of sepsis.  Dr. F.H. noted the veteran's 
hospital course, including treatment in the intensive care 
unit and development of gastrointestinal bleeding and 
hypotension.  Dr. F.H. stated the veteran expired from 
cardiac arrest, which appeared to be likely secondary to the 
state of sepsis.  Dr. F.H. also stated the veteran suffered 
from long-standing diabetes mellitus, which was likely a 
contributing factor in his sepsis and, possibly, his death.  

The evidentiary record also contains an October 2006 opinion 
from a VA physician, Dr. W.J.P., which notes the veteran's 
medical and hospital course as early as two months prior to 
his death.  Dr. W.J.P. noted the veteran's development of 
sepsis, but also noted that his blood sugars were controlled 
below 200 and he did not show diabetic ketoacidosis.  He also 
noted the veteran subsequently had a recurrence of sepsis and 
also developed ileus, congestive heart failure with atrial 
fibrillation, and a lung mass.  In conjunction with his 
statement, Dr. W.J.P. provided an accepted evaluation form 
for predictability of survival in the intensive care unit, 
with the conditions listed which contribute to mortality, and 
he noted the veteran exhibited many of the problems which 
make survival less of a possibility.  Dr. W.J.P. stated the 
veteran's diabetes may have contributed to less resistance to 
infection.  He also stated, however, that the veteran never 
developed ketoacidosis, and that the co-morbid conditions far 
outweighed diabetes as a significant contributing factor.  In 
sum, Dr. W.J.P. stated that, based on the APACHE II scoring 
system mentioned above, he estimated that diabetes mellitus 
contributed 10 percent or less to the veteran's death.  

The controlling issue in this case is whether the veteran's 
service-connected disabilities were contributory causes to 
the veteran's death.  The Board considers both the April 2006 
statement from Dr. F.H. and October 2006 VA opinion from Dr. 
W.J.P. to be competent and probative medical evidence.  We 
note that neither statement unequivocally finds that the 
veteran's service-connected disabilities were a primary or 
contributory cause of his death.  However, the Board finds 
that, together, the medical opinions of record raise a 
reasonable doubt that the veteran's service-connected 
diabetes mellitus aided or lent assistance in producing 
death.  

The evidence of record shows the veteran's immune system was 
likely weakened by his service-connected diabetes mellitus.  
As noted, Dr. W.J.P. stated the veteran's diabetes may have 
contributed to his lessened resistance to infection, and Dr. 
F.H. stated that the veteran's diabetes was likely a 
contributing factor in the development of sepsis.  In this 
regard, the Board notes that sepsis is the presence of 
pathogenic micro-organisms and their toxins in the blood or 
other tissues.  See Dorland's Illustrated Medical Dictionary 
1507 (28th ed. 1994).  While the immune system is not a 
"vital organ," as specified in 38 C.F.R. § 3.312(c)(3), the 
Board finds the evidence of record suggests that the 
veteran's service-connected diabetes mellitus resulted in a 
general impairment of health which rendered him materially 
less capable of resisting the effects of the disease which 
primarily caused his death.  In this context, Dr. F.H. 
specifically stated the veteran expired from cardiac arrest, 
which was likely secondary to his state of sepsis.  

The Board notes that the October 2006 opinion from Dr. W.J.P. 
suggests that the veteran's service-connected diabetes 
mellitus contributed only minimally to his death and that his 
other medical conditions outweighed diabetes as a significant 
contributing factor.  In this regard, the Board acknowledges 
that the medical evidence of record does not clearly show 
that the veteran's service-connected diabetes mellitus 
contributed substantially or materially to his death.  
However, for the appellant to be successful in her claim, she 
may also show that it is at least as likely as not that the 
veteran's service-connected diabetes mellitus aided or lent 
assistance to the production of his death.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.312(c).  Here, we believe that 
standard has been met.  


In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence raises a reasonable doubt as to 
whether the veteran's service-connected diabetes mellitus 
aided or lent assistance to the cause of his death.  
Therefore, without finding error in the previous action taken 
by the RO, the Board will resolve all doubt in favor of the 
appellant, and will conclude that service connection for the 
cause of death is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board appreciates the assistance of the appellant's 
representative, and her daughter, in the hearing before the 
undersigned.


ORDER

Entitlement to service connection for cause of the veteran's 
death is granted.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


